Citation Nr: 0812562	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  01-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as the result of 
exposure to toxic gas.

2.  Entitlement to service connection for bronchitis, to 
include as the result of exposure to toxic gas.

3.  Entitlement to service connection for a skin disorder, to 
include as the result of exposure to toxic gas.

4.  Entitlement to service connection for emphysema, to 
include as the result of exposure to toxic gas.

5.  Entitlement to service connection for asthma, to include 
as the result of exposure to toxic gas.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1938 to June 
1941, from June 1941 to January 1946, and from April 1951 to 
December 1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO declined to reopen the previously denied claims 
for service connection for COPD, bronchitis, a skin 
condition, emphysema, and asthma, all claimed as secondary to 
mustard gas exposure.

This case was the subject of a Board decision in July 2001, 
in which the claims were reopened with the submission of new 
and material evidence, but thereafter denied based on a de 
novo review of the record.  The veteran appealed the denial 
to the U.S. Court of Appeals for Veterans Claims (Court).

In a February 2005 order, the Court vacated that the part of 
the July 2001 decision that denied service connection for 
COPD, bronchitis, a skin condition, emphysema, and asthma, 
all claimed as secondary to mustard gas exposure, and 
remanded the claims for development pursuant to a February 
2005 joint motion for remand.  

In October 2005 the Board remanded the case in accordance 
with the Court's directions.  Unfortunately, for reasons 
explained below, the Board finds that remand is again 
necessary.

In April 2008, the veteran's claim was advanced on the docket 
by the undersigned due to the veteran's age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that service connection for his COPD, 
bronchitis, a skin disorder, emphysema, and asthma, should be 
granted as the result of exposure to toxic gases, including 
Lewisite and mustard gas.

In pertinent part, the February 2005 joint motion for remand 
requested that that the Board remand the veteran's claims to 
the RO for verification of the veteran's exposure to toxic 
gas in accordance with Veterans Benefits Administration (BVA) 
Adjudication Manual M21-1 (M21-1), Part III, paragraph 5.18, 
Development for Exposure to Mustard Gas and Lewisite.  This 
provision was amended in December 2005.

It is critical to understand that these procedures in the 
M21-1 were enacted to not only acknowledge, but also to 
support, the development of a database of exposed veterans.

According to a published study VA contracted from the 
Institute of Medicine (IOM), Veterans at Risk:  The Health 
Effects of Mustard Gas and Lewisite (1993) (hereinafter the 
IOM Study), 60,000 veterans were estimated to have been 
exposed to mustard gas and Lewisite.  However, means to 
verify only 4,000 individuals-those who volunteered for 
exposure to much higher levels for the purpose of research-
were maintained by the service department.  The IOM Study 
found that records were not likely to have been kept on the 
majority of veterans exposed-the remaining 56,000.  Those 
veterans were exposed to varying levels as part of patch 
testing, gas identification training, or other evolutions.

The veteran's previous experience in infantry and his MOS as 
a medical technician and in medical supply makes it more 
probable than not that he would have been a candidate for 
advanced combat skills training such as was discussed in The 
IOM Study as involving patch testing, gas identification 
training, or other higher level exposure to toxic gases.

The veteran has not contended he was a volunteer for the 
higher exposure testing.  Rather, his description of his 
exposure more closely approximates that given for patch 
testing or gas identification training of the sort that 
occurred in advanced combat skills training prior to 
deployment overseas.  He has produced one lay witness 
statement as witness to such training.  Unfortunately, the 
witness described his own experiences, and did not state that 
he observed the veteran to be part of the same training.

Service personnel records show the veteran was in the 
infantry during his first period of active service, and that 
he worked in medicine and medical supply during his second 
period of active service.  His discharge documents in 1946 
reveal that his military occupational specialty (MOS) was as 
a medical non-commissioned officer and medical supply 
specialist, and that he served in the European Theatre of 
Operations from April 1945 to January 1946.  Service 
personnel records document gas chamber training in May 1943 
and CN and CL gas chamber training in August 1944.  However, 
the veteran underwent additional training prior to 
deployment, including an advanced leadership course for small 
infantry units at the Infantry Advanced Replacement Training 
Center at Camp Livingston, Louisiana from January to March 
1945.

In cases such as the veteran's, where he is apparently not 
one of the estimated 4,000 volunteers for whom documentation 
was maintained, but is instead possibly one of the estimated 
56,000 who underwent exposure but at a smaller level as part 
of pre-deployment advanced training and for whom no 
documentation likely exists, the VA must take further steps 
to verify the claimed exposure.  This includes, but is not 
limited to, consulting with the service department and with 
the U.S. Army, Aberdeen Proving Ground for documentation 
concerning the veteran's units of assignment, training, and 
the circumstances of his advanced training. 

The veteran had subsequent service as an officer and, in 
accordance with standard procedure, his enlisted records may 
have been archived and, ultimately, purged.  His current 
"201 file" merely summarizes his enlisted service.  
Accordingly, extra efforts to reconstruct the veteran's 
enlisted service may need to be taken, including that which 
is undertaken in the case of destroyed or otherwise missing 
records.

The veteran has been represented by a private attorney.  
However, in December 2007, a report of contact indicates that 
the veteran reported he is now represented by the Disabled 
American Veterans.  No power of attorney for DAV is of 
record.  This must be clarified.

Accordingly, the case is REMANDED for the following action:

1. Request the veteran clarify his 
representative, and submit a new power of 
attorney if necessary.

2.  Ensure compliance with the revised 
provisions of M21-1, Part III, Para. 
5.18, including transfer of the file for 
centralized processing to the Muskogee VA 
Regional Office, if appropriate. 

3. Make all attempts to verify the 
veteran's exposure to toxic gases.  
Ensure that these procedures recognize 
the fact that the veteran is NOT one of 
the 4,000 personnel for whom some kind of 
record of participation was maintained.  
This veteran, if exposed, would be one of 
the 56,000 veterans for whom no record 
would have been maintained.  Therefore, 
in verifying the veteran's exposure, VA's 
actions should include, but not be 
limited to, the following:

a.	Ascertain the veteran's units of 
assignment and training requirements 
from the service department.  As part 
of the request for information, copies 
of the relevant service personnel 
records and a copy of this remand must 
be sent the service department for 
review.  

i.	It can be gleaned from service 
personnel records now present 
that the veteran was assigned to 
the 264th Station Hospital at Camp 
Blanding in April 1943. He was 
transferred to the 129th General 
Hospital at Camp Shelby, 
Mississippi in December 1943 and 
then to the ASF Training Center 
at Camp Barkeley, Texas, in May 
1944, where it appears he was 
stationed with Company (Co) A, 
"S3" Medical Training Battalion 
(MTB), ASFTC, the 73rd MTB, ASFTC, 
the 70th Field Hospital, the 236th 
General Hospital, Co C, 71st 
Battalion, 16th Regiment, and Co 
B, 69th MTB.  In December 1944 he 
was transferred to Co INF ADV RTC 
at Camp Livingston, Louisiana.

ii.	Service personnel records 
further show that the veteran 
underwent advanced infantry 
training from January 1945 
through March 1945.  He was 
thereafter deployed overseas, and 
served from April 1945 to January 
1946 in the European Theatre of 
Operations.  
b.	Request documentation from the U.S. 
Army, Aberdeen Proving Ground 
concerning the training the veteran 
would have undergone at each facility 
at which he received training 
including, but not limited to, Camp 
Blanding, Florida; Camp Shelby, 
Mississippi; and Camp Livingston, 
Louisiana, in 1943-1944.  As part of 
the request for information, copies of 
the relevant service personnel records 
and a copy of this remand must be sent 
the U.S. Army, Aberdeen Proving Ground 
for review.  

4. Perform any and all follow up 
indicated, including that for 
reconstruction of fire-related or 
otherwise missing records including, but 
not limited to, obtaining any and all 
unit histories, Operating Reports/Lessons 
Learned, morning reports, muster reports, 
copies of orders, and pay records.  
Request assistance from the service 
department, if necessary.  Document 
negative responses.

5.  Schedule the veteran for examination 
by the appropriate medical professional 
to determine the nature, extent, and 
etiology of his COPD, bronchitis, 
emphysema, and asthma, and for his skin 
disorder.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence and a copy of this remand, must 
be sent to the examiner for review, and 
the report of the examination should 
confirm that it has been received and 
reviewed.

The examiner is to provide opinions as to 
whether it is at least as likely as not 
that any current diagnosed lung pathology 
to include COPD, bronchitis, emphysema, 
and asthma, and any current diagnosed 
skin disorder had their onset during the 
veteran's active service, or are 
otherwise the result of the veteran's 
active service or any incident therein, 
to include exposure to toxic gas.

The examiner must provide complete 
rationales for all opinions expressed.

6.  Then, readjudicate the claims, 
addressing whether the veteran had full-
body exposure to mustard gas as 
contemplated under 38 C.F.R. § 3.316, 
triggering the presumption of service 
connection for the veteran's claimed 
disabilities. 

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claims for service connection for COPD, 
bronchitis, a skin disorder, emphysema, 
and asthma, to include as secondary to 
exposure to toxic gas, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the appellant, furnish him and his 
representative with an SSOC and afford a 
reasonable period of time within which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of his claims. 38 C.F.R. § 3.655 (2006).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



